This opinion is subject to administrative correction before final disposition.




                                 Before
                    TANG, J. STEPHENS, and RUSSELL,
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Ryland A. EDWARDS
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201900026

                         Decided: 30 September 2019.

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Sentence adjudged 16 November 2018 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Military Judge: Lieutenant Colo-
   nel Emily A. Jackson-Hall, USMC. Sentence approved by the conven-
   ing authority: reduction to E-1, confinement for 40 months, 1 and a
   dishonorable discharge.

   For Appellant: Lieutenant Commander Erin L. Alexander, JAGC,
   USN.

   For Appellee: Brian K. Keller, Esq.

                          _________________________



   1  The Convening Authority suspended confinement in excess of 18 months pursu-
ant to a pretrial agreement.
                       United States v. Edwards, No. 201900026


           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) does not accurately
reflect the disposition of all charges and specifications. The appellant pleaded
guilty by exceptions to Charge I, Specification 1, excepting certain language.
He pleaded not guilty to Charge II and its Specification. The CMO indicates
that the excepted language in Charge I, Specification 1, and Charge II and its
Specification were dismissed without prejudice. However, the CMO fails to
indicate that the dismissal of the excepted language in Charge I, Specifica-
tion 1, and the dismissal of Charge II and its Specification will “ripen into
prejudice upon completion of appellate review in which the findings and
sentence are upheld.” 2 The appellant is entitled to have court-martial records
that correctly reflect the content of his proceeding. United States v. Crumpley,
49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, the supplemental
CMO shall properly reflect the disposition of the excepted language and
Charge II and its Specification.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




   2   Record at 33.




                                         2